STATE OF MICHIGAN

                           COURT OF APPEALS



ANGELA STEFFKE, REBECCA METZ, and                                   UNPUBLISHED
NANCY RHATIGAN,                                                     September 21, 2017

               Plaintiffs-Appellants,

v                                                                   No. 331636
                                                                    Wayne Circuit Court
TAYLOR FEDERATION OF TEACHERS                                       LC No. 13-002906-CK
LOCAL 1085, TAYLOR SCHOOL DISTRICT,
and TAYLOR PUBLIC SCHOOL BOARD OF
EDUCATION,

               Defendants-Appellees.


Before: O’BRIEN, P.J., and JANSEN and MURRAY, JJ.

PER CURIAM.

        Plaintiffs appeal as of right the trial court’s order granting summary disposition in favor
of defendants, Taylor Federation of Teachers Local 1085 (the Union), Taylor School District (the
District), and Taylor Public School Board of Education (the School Board), in this action
challenging the validity of a February 11, 2013 “union security agreement” that expires in 2023.
We dismiss the appeal as moot.

      Plaintiffs’ case challenges the validity of the ten-year union security agreement on two
grounds. The relief plaintiffs request is “a declaration that the Union Security Agreement was
void when it was made and is therefore unenforceable.” The trial court rejected plaintiffs’ legal
arguments and thus denied the requested relief.

        While this case was pending on appeal, our Court decided Taylor Sch Dist v Rhatigan,
318 Mich App 617; ___ NW2d ___ (2017), which dealt with the validity of the exact union
security agreement as in this case. There, our Court upheld the Michigan Employment Relation
Commission decision that “respondents [defendants here] . . . cease and desist from enforcing the
union security agreement” against the Taylor school personnel in that case. Rhatigan, 318 Mich
App at 623. Accordingly, the Rhatigan Court has already determined that this union security
agreement is unenforceable by these defendants against Taylor school personnel.

        “An issue is deemed moot when an event occurs that renders it impossible for a
reviewing court to grant relief” or “when it presents only abstract questions of law that do not
rest upon existing facts or rights.” B P 7 v Bureau of State Lottery, 231 Mich App 356, 359; 586
                                                -1-
NW2d 117 (1998). Here, because this case is a challenge to the enforceability of the February
2013 union security agreement entered into between Taylor School District and the Taylor
Federation of Teachers Local 1085, and that exact agreement has already been declared
unenforceable by the Rhatigan Court, there is no further relief that this Court can provide. In
other words, even if we were to agree with the legal arguments proffered by plaintiffs, we could
give no additional relief (and no more has been asked for) than what has already been provided
by the Rhatigan Court’s affirmance of the MERC order.

        We recognize that there is currently pending before the Supreme Court an application for
leave to appeal the Rhatigan decision, but that pending application only affects a party’s ability
to execute on the judgment. See MCR 7.215(F)(1)(a). The judgment of the Court has been
issued, MCR 7.215(E)(1), is set forth in a published decision that is binding1 on this Court, MCR
7.215(C)(2), and awards the relief plaintiffs seek in this case.

       Appeal dismissed.



                                                            /s/ Colleen A. O'Brien
                                                            /s/ Kathleen Jansen
                                                            /s/ Christopher M. Murray




1
 Defendants’ suggestion at oral argument that the Court declare a conflict with Rhatigan cannot
be accomplished, for the legal issues in this case are not the same as in Rhatigan. Consequently,
even if we disagreed with Rhatigan, it would not conflict with anything we could say in this
case.


                                               -2-